539 F.2d 574
PREFERRED RISK MUTUAL INSURANCE COMPANY, Plaintiff-Appellant,v.Samuel A. POOLE et al., Defendants-Appellees.
No. 76-1926

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Sept. 23, 1976.
Wade H. Lagrone, Tupelo, Miss., for plaintiff-appellant.
David L. Coleman, Orma R. Smith, Jr., Corinth, Miss., for J. Q. Morris, et al.
Robert G. Krohn, Corinth, Miss., for Samuel Poole.
Before COLEMAN, GOLDBERG and GEE, Circuit Judges.
PER CURIAM:


1
The judgment of the District Court in this case, reported at 411 F. Supp. 429, is affirmed.


2
AFFIRMED.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I